Citation Nr: 0010777	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  94-48 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
multiple basal cell carcinomas of the head, neck, face, ears, 
chest, and back as residual to Agent Orange exposure.

2.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to September 
1971, including tours in the Republic of Vietnam from March 
1969 to March 1970, and from October 1970 to September 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal included claims for service 
connection for a chronic respiratory disability, irregular 
heartbeat, disability manifested by hematuria, and 
gynecomastia, as residuals of Agent Orange exposure.  A Board 
decision in April 1997 denied these claims and the claim for 
service connection for residuals of multiple basal cell 
carcinomas, and the veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
The Court affirmed the Board's decision as to the denial of 
service connection for a chronic respiratory disability, 
irregular heartbeat, disability manifested by hematuria, and 
gynecomastia, as residuals of Agent Orange exposure, but 
vacated and remanded the claim for service connection for 
residuals of multiple basal cell carcinomas of the head, 
neck, face, ears, chest, and back as residual to Agent Orange 
exposure.

Thereafter, the Board sought and obtained an opinion 
concerning a question involved in the veteran's appeal, and 
furnished a copy of both the referral and opinion letter to 
the veteran's representative in December 1999.  In December 
1999, the Board advised the veteran's representative that the 
Board was providing 60 days in which he and the appellant 
could submit additional evidence if they chose to do so, and 
the record further reflects that the service representative 
also separately advised the veteran of the manner in which he 
could respond to the Board's letter.  

In a letter to the Board, dated February 18, 2000, the 
veteran's service representative indicated that the veteran 
had not provided any response following his receipt of the 
expert opinion letter, and that the representative had no 
further argument or evidence to submit in support of the 
veteran's claim.

At the time of the April 1997 Board decision, the Board also 
noted that the veteran had filed a timely notice of 
disagreement with a May 1996 rating decision's denial of his 
claim for a rating in excess of 30 percent for service-
connected PTSD.  At that time, although this issue was not 
found to have been developed for appellate review, the Board 
noted that the disability had not been considered by the 
regional office (RO) based on new criteria which had come 
into effect in November 1996.  In an effort to avoid a later 
remand, the Board referred this issue back to the RO for 
further adjudication based on the new criteria.  The Board 
notes that this claim has now been denied by a March 1999 
rating decision based on both the old and new criteria, that 
a supplemental statement of the case as to this claim was 
issued that same month, and that the veteran filed a 
substantive appeal as to this claim in April 1999.  
Consequently, the Board finds that this issue is also ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal had been obtained by the 
RO.

2.  Residuals of multiple basal cell carcinomas of the head, 
neck, face, ears, chest, and back were not present in active 
service or manifest within one year thereafter; residuals of 
multiple basal cell carcinomas of the head, neck, face, ears, 
chest, and back, first shown years after service, were not 
related to service.

3.  The veteran's PTSD is currently manifested by symptoms 
that render the veteran demonstrably unable to obtain or 
retain employment.  


CONCLUSIONS OF LAW

1.  Residuals of multiple basal cell carcinomas of the head, 
neck, face, ears, chest, and back were not incurred in or 
aggravated by active service, nor may residuals of multiple 
basal cell carcinomas of the head, neck, face, ears, chest, 
and back be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).

2.  The schedular criteria for a 100 percent disability 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Codes 
9400 and 9411 (effective November 7, 1997), 4.132, Diagnostic 
Codes 9400 and 9411 (effective from February 3, 1988 to 
November 6, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Residuals of 
Multiple Basal Cell Carcinomas of the Head, Neck, Face, Ears, 
Chest, and Back as Residual to Agent Orange Exposure

Background

The Board finds initially that the veteran's claim for 
service connection for residuals of multiple basal cell 
carcinomas of the head, neck, face, ears, chest, and back as 
residual to Agent Orange exposure is well grounded within the 
meaning of 38 C.F.R. § 5107(a) (West 1991).  That is, the 
Board finds that the veteran has presented a claim which is 
plausible.  The Board also finds that the facts relevant to 
this issue have been developed to the extent possible and 
that the statutory obligation of the Department of Veterans 
Affairs (VA) to assist the veteran in the development of his 
claim is satisfied.  38 U.S.C.A. § 5107(a).  In this regard, 
the Board also independently sought and obtained an 
additional medical opinion to clarify certain questions 
pertinent to the issues for consideration by the Board, and 
subsequently furnished a copy of this opinion to the 
veteran's representative so that additional evidence could be 
submitted on the veteran's behalf if there was a desire to do 
so.  

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110.

Regulations provide that service connection may be granted 
for any disability diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and malignant tumors become manifest 
to a degree of 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e).  In addition, presumptive service connection is 
now warranted for prostate cancer that manifests itself to a 
degree of 10 percent at any time after exposure under 
38 C.F.R. § 3.309(e).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(1999).

The regulations further expressly provide that, for the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at that time as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Moreover, when all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The March 1968 enlistment examination revealed no findings of 
disability with respect to the skin or lymphatics.  

Thereafter, none of the veteran's service medical records 
discloses any reference to treatment or complaints with 
respect to the skin or lymphatics, until the veteran received 
treatment for ringworm in the groin area in October 1969.  
The veteran also received treatment for fungus on the left 
side of the back in January 1970.  Service medical records do 
not reflect the veteran's receipt of any further treatment of 
the skin, and at the time of the veteran's separation 
examination in September 1971, examination of the skin and 
lymphatics revealed negative findings and there was no 
history or diagnosis of residuals of multiple basal cell 
carcinoma of the head, neck, face, ears, chest or back.  

At the time of the veteran's original application for VA 
benefits in June 1976, the veteran did not seek service 
connection for any disorder of the skin or cancer.

Private medical records for the period of March 1981 to 
January 1987 reflect that in March 1981, the veteran was 
evaluated with a history of multiple skin cancers, one of 
which was reportedly removed a couple of years earlier on his 
back and another one more recently on the left side of the 
neck.  At this time, there were multiple lesions across the 
face, and another lesion on the back, which appeared to the 
examiner to be a typical basal cell carcinoma.  He was 
advised to have all of these excised and this occurred 
approximately ten days later.  Two lesions were removed from 
the right forehead, one on the scalp, one on the left lower 
eyelid, two on each upper eyelid, and one on the left cheek.

The veteran's first claim for service connection for skin 
cancer was filed in September 1986.

In January 1987, the veteran returned with several large skin 
cancers, one on each side of the nose, one on the left ear, 
and one in the scalp.  These tumors were excised 
approximately five days later.

At the time of a VA medical examination in November 1988, the 
veteran reported the removal of a skin tumor from his left 
back in 1972, and that since 1972, he underwent the removal 
of several tumors from the neck, back, nose, eyelid and 
forehead.  He reported having a tumor on his left mandibular 
region for the previous three weeks.  Examination of the skin 
at this time revealed a 1 X 1.6 centimeter scar on the left 
back region adjacent to the mid-thoracic spine, a 0.5 
centimeter hyperpigmented lesion of the left mandibular 
region of the skin, a 1.5 X 1.5 centimeter healed scar of the 
right side of the nose with a 0.1 centimeter depressed region 
of scar, a 2.0 X 3.0 centimeter well-healed scar on the left 
side of the nose with 0.1 centimeter depression of scar, a 
0.5 X 0.5 centimeter scar of the forehead, a 0.3 centimeter 
circular scar of the left upper eyelid, a 1.0 X 2.3 
centimeter well-healed scar on the posterior aspect of thee 
left ear, a 0.3 centimeter hyperpigmented papular lesion of 
the right forehead.  

The diagnosis was residual scar of basal cell carcinoma of 
the nose, residual scar of tumor of the left ear, residual 
scar from tumors of the forehead, left upper eyelid and back, 
and probable basal cell carcinomas of the forehead and left 
mandibular region.

VA outpatient treatment records for the period of April 1991 
to February 1992 reflect that multiple specimens studied in 
April and May 1991 were diagnosed as basal cell carcinomas, 
and that the veteran thereafter received periodic treatment 
for residuals of basal cell carcinomas, with assessments in 
August and September 1991 of possible basal cell nevus 
syndrome.  In January 1992, the veteran underwent additional 
excisions and in February 1992, it was noted that the veteran 
experienced no problems with the wounds from his excision in 
January 1992.

A February 1992 medical statement from Dr. S. and Dr. Z. of 
W.S.U. reflects that the veteran had been under the care of 
the Dayton Veterans Administration Medical Center for basal 
cell nevus syndrome since 1990, and that this was an 
inherited disorder wherein an individual developed multiple 
cutaneous basal cell carcinomas.  It was noted that the 
veteran had already undergone multiple, extensive surgeries 
for removal of more than twenty basal cell carcinomas during 
the previous year and that unfortunately, the veteran 
appeared to be developing two to three new basal cell cancers 
each month.  

A February 1992 statement from Dr. D. who had been treating 
the veteran on a referral basis from the VA since May 1991, 
reflects that during the previous nine month period, he had 
treated the veteran for a total of 24 basal cell skin cancers 
involving the face, scalp, ears, neck and back.  The great 
majority of the cancers were noted to require the most 
aggressive form of surgical treatment and that there were at 
least three additional cancers awaiting treatment.  
Historically, Dr. D. indicated that the veteran began to 
develop skin cancers at a very early age, and had a large 
number of basal cell cancers treated surgically before coming 
under Dr. D.'s care. 

Based on the veteran's history, and clinical and laboratory 
findings, Dr. D. indicated that the veteran had been 
determined to suffer from basal cell nevus syndrome, which 
was a genetic disease which resulted in the continuous 
lifelong development of basal cell skin cancers beginning in 
adolescence or as a young adult.  It was further noted that 
no acceptable medical treatment existed for this disease, and 
that cancers must be surgically removed as they arise.  

VA outpatient records from April to May 1992 reflect 
diagnoses which included basal cell nevus syndrome. 

VA medical examination in June 1992 revealed that the veteran 
had a history of multiple basal cell carcinomas involving the 
face, nose, ears, neck and back in the previous 20 years.  
The veteran reported numerous surgeries, including three 
plastic facial reconstructions in the previous ten years.  
Over 20 lesions were reportedly excised in 1992 at the VA and 
the last incision was in May 1992.  The records were noted to 
reflect that the veteran had basal cell nevus syndrome which 
was an inherited disorder.  The veteran claimed that these 
lesions were due to Agent Orange exposure in Vietnam, where 
he was exposed over a three year period.  He was personally 
involved with the spraying from a helicopter and once 
indicated that he was sprayed in the face.  The veteran could 
not give a history about a soft tissue sarcoma and there was 
no mention of this in the veteran's medical records.  

Examination of the skin at this time revealed multiple scars 
of the face, neck and back.  The diagnosis was recurrent 
basal cell carcinoma status post multiple excisions.  No 
suspicious lesions were noted at the time of this 
examination.

VA inpatient and outpatient records for the period of May 
1993 to June 1995 reflect the reevaluation of the veteran's 
basal cell carcinomas in June and July 1993, and that he 
again underwent the excision of multiple basal cell 
carcinomas in September 1993.  In October 1993, once again 
the assessment was basal cell nevus syndrome.  The veteran 
was again evaluated for multiple basal cell carcinomas in 
December 1993, April 1994, June 1994, August 1994, October 
1994, December 1994, January 1995, April 1995, and June 1995.

At the veteran's personal hearing in July 1995, it was noted 
that the VA conceded the issue of exposure to Agent Orange 
(transcript (T.) at p. 1).  The veteran indicated that the 
first skin carcinoma was removed by Dr. J.  in the early part 
of 1973 in Columbus, Georgia (T. at p. 3).  Approximately 140 
had been removed from various areas of his body since that 
time and 40 had been removed over the previous three and one 
half years (T. at p. 3).  The last excision was in June 1995, 
at which time one was removed from his upper eyelid and once 
from his left chin (T. at p. 4).  The veteran indicated that 
he was awarded Social Security Administration (SSA) 
disability benefits in 1990 or 1991 for his skin condition 
(T. at p. 11).  The veteran noted that he was claiming that 
both his basal cell carcinomas and melanomas were due to 
Agent Orange exposure (T. at p. 11).  

While at first the veteran indicated that a doctor with the 
United States Air Force had told him his skin condition was 
related to Agent Orange exposure, the veteran later noted 
that when he asked the doctor to write this down, the 
response was that this had not yet been confirmed (T. at p. 
12).  At the time of the hearing, the veteran also provided 
copies of photographs depicting various areas of his body 
affected by the basal cell carcinomas, and two articles which 
addressed the results of studies which investigated possible 
relationships between dioxin exposure and various medical 
problems.

VA outpatient records for the period of October 1995 to March 
1996 reflect that in October 1995, the assessment included 
basal cell carcinoma on the right medial eyebrow.  In March 
1996, the veteran underwent additional excisions of multiple 
basal cell carcinomas.

In July 1999, the veteran provided documents in support of 
his contention that he participated in operation "Ranch 
Hand" while serving in Vietnam.  

In a private medical statement, dated in July 1999, Dr. T. 
acknowledged that the current list of medical conditions 
found to be related to Agent Orange exposure did not include 
basal cell carcinoma, but that the veteran had provided an 
article from the Journal of the Medical Association, which 
reviewed the development of different pathological conditions 
associated with Agent Orange exposure.  Dr. T. noted that 
this article indicated that participants in the operation 
"Ranch Hand" had significantly more basal cell carcinoma of 
the skin compared to other persons.  In summary, it was Dr. 
T.'s opinion that the veteran's claim had merit.  

In an October 1999 letter, the Board sought an expert opinion 
regarding the veteran's contention that there was a 
relationship between the veteran's basal cell carcinomas and 
service.  In the referral letter, the Board specifically 
noted that the veteran had been a participant in Operation 
Ranch Hand while in Vietnam, and that this participation had 
been conceded by the VA.  The Board also noted that the 
veteran had submitted two articles in support of his claim, 
one purportedly excerpted from a February 1991 VA "Agent 
Orange Review" and the other a column entitled Effects of 
Agent Orange exposure, written by Dr. D., 273 JAMA 1494 
(1995).  The expert was requested to furnish an opinion as to 
the likelihood that multiple basal cell carcinomas of the 
head, face, neck, ears, chest, and back, were etiologically 
related to the veteran's Agent Orange while serving in 
Vietnam.

In a November 1999 letter in response to the Board's above-
noted request, Dr. R., the Director of the Division of 
Dermatology and Program Leader of the Skin Cancer Clinical 
Program at the Loyola University Medical Center, initially 
indicated her reviews of selected articles, especially the 
article by Dr. D. and the VA Agent Orange Review.  The 
examiner further noted that on pathologic evaluation, some of 
the specimens had shown trichoepitheliomas (August 1994), and 
that all the dermatology medical chart notes referencing the 
treatment of the veteran's multiple basal cell carcinomas 
consistently stated that the veteran had basal cell nevus 
syndrome.

Dr. R. indicated that basal cell nevus syndrome was a rare 
inherited disorder characterized by multiple basal cell 
carcinomas and trichoepitheliomas.  Patients may have several 
dozens or hundreds of skin cancers.  They were noted to 
typically begin around puberty but may be noticed in early 
adulthood.  It was also indicated that new tumors occurred 
throughout life and were more common on sun-exposed areas as 
had been the case with the veteran.  It was noted that 
patients with this syndrome were rarely disabled by the 
condition.

While the most common cause of skin cancer, basal cell 
carcinoma, was sun exposure, Dr. R. noted that certain 
chemicals had been recognized to cause skin cancer e.g., 
polycyclic aromatic hydrocarbons, particularly benzo-(a)-
pyrene.  The first recognition that chemical exposure in the 
workplace could cause human cancer was the report by Percival 
Pott in 1775 of an excess incidence of squamous cell 
carcinoma of the scrotum among young chimney sweeps in 
London.

Dr. R. noted that the most recent chemical to have early 
reports of possibly being carcinogenic for skin cancer was 
Agent Orange, among the chemicals used at Operation Ranch 
Hand.  Dr. R. indicated that a preliminary health evaluation 
of 1000 of the 12000 Operation Ranch Hand veteran's, followed 
from 1982, reported an approximately 50 percent higher risk 
of skin cancers (predominantly basal cell carcinomas).  Dr. 
R. indicated that this ongoing study was not a case-
controlled study and possible confounding factors might not 
have been considered in the report.  At this time, it was Dr. 
R.'s opinion that it seemed premature to add 2, 3, 7, 8-
tetrachlorodibenzo-p-dioxin (TCDD), the dioxin contaminant in 
Agent Orange, to the list of chemical carcinogens causing 
skin cancer.  Dr. R. concluded that in this case, the 
genetically inherited condition was the reason for the 
veteran's multiple basal cell cancers.  As this disease was 
not a service-connected condition, Dr. R. found that there 
was no entitlement for the veterans's multiple basal cell 
carcinomas.




Analysis

The Board has considered the evidence relevant to this claim.  
Initially, the Board notes that since the veteran's basal 
cell carcinomas are not among the diseases identified by the 
Secretary as warranting presumptive service connection based 
on exposure to Agent Orange, the veteran is not entitled to 
the application of the presumptive provisions relating to 
Agent Orange exposure found in 38 C.F.R. §§ 3.307, 3.309.  
Thus, since neither the statutory nor the regulatory 
presumption of exposure to Agent Orange will satisfy the 
incurrence element of a well-grounded claim where the veteran 
has not developed a condition enumerated in either the 
statute or regulation under McCartt v. West, 12 Vet. App. 
164, 168 (1999), in this case, the veteran must provide 
evidence of exposure to Agent Orange and then link that 
exposure by competent medical evidence to current disability.  

Alternatively, of course, the veteran may provide evidence 
that simply links the veteran's residuals of basal cell 
carcinoma directly to an in-service diagnosis or disease, or 
anch Hand while in Vietnam and that this 
operation would have resulted in his exposure to Agent 
Orange.  Moreover, since the RO has already conceded the 
veteran's participation in this operation and exposure to 
Agent Orange, it would be fundamentally unfair for the Board 
to conclude otherwise without giving the veteran an 
opportunity to provide additional evidence in support of this 
aspect of his claim.  

With respect to the existence of direct evidence connecting 
basal cell carcinomas to service or to a period of one year 
following service, the Board notes that although the veteran 
received treatment for ringworm in the groin area in October 
1969 and treatment for fungus on the left side of the back in 
January 1970, service medical records do not reflect the 
veteran's receipt of any further treatment of the skin in 
service, and at the time of the veteran's separation 
examination in September 1971, examination of the skin and 
lymphatics revealed negative findings and there was no 
history or diagnosis of residuals of multiple basal cell 
carcinoma of the head, neck, face, ears, chest or back.  
Thereafter, the first report of recurrent basal cell 
carcinomas is found in a private medical record from March 
1981, at which time the veteran was evaluated with a history 
of multiple skin cancers, the earliest one of which was 
reportedly removed a couple of years earlier (approximately 
1979).  The Board finds it significant that following the 
filing of his first claim for service connection for skin 
cancer in September 1986, a subsequent November 1988 VA 
medical examination report contains the first statement of 
medical history by the veteran of the removal of skin tumors 
as far back as 1972.  

The Board also notes that at the time of the veteran's 
original application for VA benefits in June 1976, the 
veteran did not seek service connection for any disorder of 
the skin or cancer.

Quite simply, the Board finds the statements of medical 
history by the veteran following the filing of his initial 
claim for service connection for skin cancer in September 
1986 to be self-serving explanations and unpersuasive.  As 
between such statements of medical history provided in the 
context of a claim for compensation benefits beginning 
approximately 16 years post service, and the service medical 
records and initial post-service and pre-claim medical 
records of March 1981, the Board finds the later to be 
entitled to vastly more probative weight.

With respect to the medical opinions of the various examiners 
and the possibility of a relationship between the veteran's 
basal cell carcinomas and Agent Orange exposure, the Board 
must point out that while it was the opinion of Dr. T. in 
July 1999 that the veteran's contention on this point had 
merit, the great majority of opinion and treatment record 
diagnoses support the conclusion that the veteran's basal 
cell carcinomas are symptoms of basal cell nevus syndrome, a 
rare inherited disorder characterized by multiple basal cell 
carcinomas and trichoepitheliomas.  The Board further notes 
that while Dr. T.'s opinion seems to be largely based on the 
medical articles which demonstrate an increased risk of the 
development of basal cell carcinomas to veteran's of 
Operation Ranch Hand, Dr. T. offers no other basis for his 
conclusion that the veteran's claim was meritorious.  On the 
other hand, the opinions that have concluded that the 
veteran's condition is unrelated to service, are from the 
veteran's clinical providers who have treated the veteran for 
a number of years or more recently, from a medical expert, a 
specialist in skin cancer at a university medical center, who 
has reviewed both the file and the articles to come to the 
conclusion that there is no relationship between the 
veteran's basal cell carcinomas and exposure to Agent Orange 
in service.  As was noted by the Court in its memorandum 
decision of February 1999, while lay statements and medical 
articles submitted in support of a claim may establish a well 
grounded claim, they may be insufficient to satisfy the 
medical nexus requirements necessary to support an award of 
service connection.  See Wallin v. West, 11 Vet. App. 509 
(1998).  

By itself, 38 U.S.C.A. § 1154(b) would also not help the 
veteran, as this provision does not obviate the need for 
competent evidence linking current disability to service.  

The Board finally notes that it continues to find that the 
opinions of Dr. T. and the medical articles provided by the 
veteran were sufficient to render the veteran's claim well 
grounded under 38 U.S.C.A. § 5107(a).  However, the Board 
must find that, as between the recollections of the veteran 
and the medical articles in support of the claim, and the 
more contemporaneous service medical records and opinions 
based on actual clinical treatment and/or a more 
comprehensive review of the medical evidence of record, much 
the greater probative weight must be assigned to the latter.  

On the merits, the clear weight of the more probative 
evidence is against the claim, and thus the benefit of the 
doubt doctrine is not for application. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(a); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309.






II.  Entitlement to an Increased Evaluation for PTSD, 
Currently Evaluated as 30 Percent Disabling

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as 30 percent disabling, in a rating decision of 
October 1994, based on service medical records, VA medical 
examination, and VA medical records.  At this time, the RO 
determined that the evidence of record did not show psychotic 
symptomatology productive of considerable impairment of 
social and industrial adaptability to warrant a 50 percent 
evaluation.

On December 19, 1995 the veteran filed a claim for an 
increased evaluation for his service-connected PTSD.

VA outpatient records for the period of December 1995 to 
March 1996 reflect that in December 1995, the veteran was 
reportedly still complaining of symptoms related to Vietnam 
service.  In January 1996, the veteran reported that his 
children enjoyed the holiday period, but that he still found 
little pleasure in his undertakings and was interested in 
talking about his surgeries.  In February 1996, the veteran 
reported being restless with intrusive thoughts.  He did, 
however, indicate his participation in the masons to be 
rewarding, although a week later he expressed disappointment 
with his lodge and betrayal in certain relationships.  Later 
in the month, the veteran reported more frequent nightmares 
and some recent gunfire from a crime against his next door 
neighbor set him back.  The assessment was PTSD, depression 
and nightmares.  

In early March 1996, the veteran reported being depressed 
following recent surgery, and in the middle of the month, he 
reported increased nightmares.  One week later the veteran 
noted that a recent explosion he witnessed on television 
brought back intrusive thoughts about Vietnam.  

A January 1999 VA mental disorders examination revealed that 
the veteran reported being more withdrawn and having more 
problems dealing with people.  The veteran further reported 
significant problems related to his PTSD and re-experiencing 
his in-service trauma.  He related having nightmares at the 
rate of two a week, which interfered with his sleep, and 
intrusive memories triggered by a variety of things.  A 
particular news anchor would remind him of someone he knew in 
Vietnam.  Hearing the sound of a helicopter would remind him 
of the four occasions he was shot down during service.  
Flashbacks were reported at the rate of three to four times a 
week, and after a flashback, he was reportedly unable to do 
anything for awhile.

The veteran avoided war-related television and movies and 
avoided getting close to people, including his spouse.  He 
also reported symptoms of arousal and a strong startle 
response.  He further related that he did not trust people 
and was a very light sleeper.  He noted that he slept with a 
baseball bat and a machete under his bed.  On once occasion, 
he was out walking with his daughters when he shouted at them 
for throwing snowballs at him.  The veteran also indicated 
that his sleep would be disrupted by nightmares and that he 
was having a lot of problems concentrating.  

The veteran also reported having a depressed mood and 
thoughts of isolation.  He further noted that he was still in 
treatment at the VA clinic and attended a weekly PTSD group.  
He was no longer on medication due to side effects.  The 
veteran remained married and lived with his wife and three 
daughters.  It was noted that he remained unemployed, had not 
worked since 1990, and although he attributed this to his 
skin cancer, he indicated that when he had been working, his 
PTSD symptoms interfered significantly with his ability to 
get along with authority on the job, the veteran noting that 
he would lose his temper easily.  

Mental status examination revealed that affect was restricted 
with occasional tearfulness.  It was further noted that he 
appeared anxious and that his mood was anxious and depressed.  
The veteran had problems concentrating as evidenced by taking 
twice the usual time associated with taking the psychological 
tests such as the Minnesota Multiphasic Personality Inventory 
(MMPI)-2.  The veteran also reported that he had found it 
difficult to concentrate, although judgment and insight were 
noted to be good.

The veteran's responses on both the Mississippi Scale and the 
MMPI-2 were found to be consistent with a diagnosis of PTSD.  
His level of emotional distress and dysfunction were found to 
be severe, based on the MMPI-2 results, and it was noted that 
individuals with the veteran's MMPI-2 profile were nervous 
and depressed.  It was also noted that they have problems 
concentrating and thinking clearly.  Such individuals were 
also indicated to have significant social impairments.  The 
diagnostic impression included chronic PTSD with a Global 
Assessment of Functioning (GAF) Scale score of 45, and the 
physician commented that the veteran continued to report a 
history and symptoms consistent with PTSD.  The examiner 
further commented that the veteran's psychological test 
results were also consistent with PTSD, and that his symptoms 
significantly interfered with his ability to have normal 
social relationships or viable employment.


Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411, under the "old" rating criteria for 
neuropsychiatric disabilities (effective prior to November 7, 
1996), and also under the "new" criteria for 
neuropsychiatric disabilities which took effect during the 
pendency of this appeal (on November 7, 1996).  The "old" 
criteria direct that a 30 percent evaluation is warranted if 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and where the initiative, flexibility, efficiency and 
reliability levels are so reduced by reason of psychoneurotic 
symptoms as to result in definite industrial impairment.  
38 C.F.R. Part 4, Codes 9400 and 9411.

A 50 percent evaluation is warranted if the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and where the 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired, and where psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is to be granted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400 
and 9411.  Hence, the older rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this appeal (on November 
7, 1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise. The "new" 
rating criteria permit a 50 percent rating for the veteran's 
disability where there is the following disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

Because the Board finds the veteran's disability picture more 
nearly analogous to the disability picture of a 100 percent 
rating under the old criteria, it applies the old criteria.  
See Karnas, supra.  However, under the new criteria as well, 
total occupational and social impairment due solely to PTSD 
is a basis for a 100 percent rating.  Therefore, as the 
Board's analysis below makes clear, even if the Board has 
erred in electing to apply the old criteria, this cannot 
result in prejudicial error to the veteran.  Further, a 
remand to permit the RO to initially determine which criteria 
to apply is unnecessary because the decision below could not 
result in prejudicial error to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The veteran has not worked since 1990.  Although he had 
indicated that he can not work as a result of his skin 
cancer, he has also reported that when he was working, his 
PTSD symptoms interfered significantly with his ability to 
get along with authority on the job and that he would lose 
his temper easily.  He has reported experiencing numerous 
symptoms that are attributable to PTSD.  The veteran also 
reported that he had decreased sleep and was becoming more 
withdrawn.  His level of emotional distress and dysfunction 
has been found by the most recent examiner to be severe, with 
associated symptoms of nervousness, distress, problems with 
concentration, problems with thinking clearly, and 
significant social impairments.  Finally, the same examiner 
concluded that the veteran's symptoms of PTSD were productive 
of significant interference with the veteran's ability to 
have normal social relationships or viable employment and the 
veteran was given a GAF score of 45.  

In light of the evidence of record, the Board finds that the 
veteran is entitled to a 100 disability evaluation.  The 
evidence of record indicates very little, if any, hobbies or 
outside interests, and although he maintains a relationship 
with his spouse and his daughters, the veteran reports that 
he has become increasingly withdrawn, and experiences 
consistent difficulty sleeping, hypervigilence, easy 
irritability, and is distrustful of others.  In fact, the 
veteran noted that he slept at night with a baseball bat and 
machete under his bed.  Thus, although the veteran's PTSD 
currently may not be productive of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes, the 
evidence does suggest that he is virtually isolated from the 
rest of the community.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411.

Going further, the veteran has not worked since 1990, and his 
psychiatric symptomatology has worsened over the years.  
Moreover, he has been assessed as significantly unemployable 
by the recent VA examiner after a comprehensive evaluation.  
Therefore, the Board is also persuaded that the veteran's 
PTSD alone, when viewed longitudinally, renders him 
demonstrably unable to obtain or retain employment.  
Accordingly, a 100 percent rating is in order.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  See also Johnson v. Brown, 
supra.


ORDER

Service connection for residuals of multiple basal cell 
carcinomas of the head, neck, face, ears, chest, and back as 
residual to Agent Orange exposure, is denied.

A 100 percent evaluation for PTSD is granted, subject to the 
legal criteria governing payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


